The opinion of the court was delivered, October 29th 1868, by
Read, J.
Relief will be granted in cases of written instruments only where there is a plain mistake clearly made out by satisfactory proofs. But the qualification is most material, since it cannot fail to operate as a weighty caution upon the minds of all judges, and it forbids relief whenever the evidence is loose, equivocal or contradictory, or is in its texture open to doubt, or to opposing presumptions. Such is the language of Judge Story in his admirable Commentaries on Equity Jurisprudence. The proof must be such as will strike all minds alike as being unquestionable and free from reasonable doubt.
Such is not the case before us; the evidence is contradictory and open to doubt, and a plain mistake is not made out by satisfactory proofs, and this was probably the opinion of the learned president judge in the court below. The decree must therefore *223be reversed and tbe bill dismissed, but as there is a suit on tbe common-law side of the court in which this whole'question may be raised and decided, tbe bill is dismissed without prejudice.